October 30, 2009


Mr. Frederick D. Junkin
Andrews & Kurth, L.L.P.
600 Travis, Suite 4200
Houston, TX 77002
Mr. Philip E. McCleery
Sheehy Lovelace & Mayfield, P.C.
510 N. Valley Mills Dr., Suite 500
Waco, TX 76710

RE:   Case Number:  08-0413
      Court of Appeals Number:  10-05-00382-CV
      Trial Court Number:  799,234

Style:      CITY OF HOUSTON, TEXAS
      v.
      TRAIL ENTERPRISES, INC. D/B/A WILSON OIL COMPANY, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Beverly      |
|   |Kaufman          |
|   |Ms. Sharri       |
|   |Roessler         |
|   |Mr. Scott N.     |
|   |Houston          |